493 F.2d 1111
Robert MARRERO, Plaintiff-Appellant,v.VICTORY CARRIERS, INC., Defendant-Appellee.
No. 73-3319 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
May 8, 1974.

Newton B. Schwartz, Peter T. Steinmann, Houston, Tex., for plaintiff-appellant.
Ted C. Litton, Ben L. Reynolds, Houston, Tex., for defendant-appellee.
Before BROWN, Chief Judge, and THORNBERRY and AINSWORTH, Circuit Judges.
PER CURIAM:


1
Marrero sued Victory Carriers for damages sustained when he was burned by scalding water from a hose he was operating on board one of defendant's vessels.  The district court denied recovery on the basis that Marrero failed to prove negligence on defendant's part.  Our examination of the record has not revealed that the lower court's findings were clearly erroneous.  See Chaney v. City of Galveston, 5 Cir., 1966, 368 F.2d 774, 776.


2
Affirmed.


3
*Rule 18, 5 Cir., see Isbell Enterprises Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I.